Citation Nr: 1632438	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-06 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected adjustment disorder with mixed anxiety and depressed mood.  

4.  Entitlement to service connection for obstructive sleep apnea, to include as due to herbicide exposure.  

5.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to November 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned a 10 percent evaluation effective from March 7, 2011.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for tinnitus.  However, during the pendency of the appeal, the RO granted service connection for tinnitus in a January 2014 rating decision.  As such, the issue no longer remains on appeal, and no further consideration is necessary.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records. 

The issues of entitlement to service connection for bilateral hearing loss, hypertension, and obstructive sleep apnea and to a higher initial evaluation for adjustment disorder with mixed anxiety and depressed mood, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, on the record at the April 2016 hearing, the Veteran and his representative indicated that they intended to withdraw the appeal for the issue of entitlement to service connection for PTSD.  Thus, with regard to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and the claim is dismissed.


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.


REMAND

The Board notes that the Veteran was last afforded a VA examination in connection with his claim for service connection for bilateral hearing loss in June 2011.  VA has also received a private audiogram dated August 2011.  The RO based its denial of the Veteran's claim in part on the fact that those examinations did not document hearing loss in either ear sufficient to be considered a disability under 38 C.F.R. § 3.385 (2015).  However, during the April 2016 Board hearing, the Veteran testified that his hearing has worsened since the 2011 examinations.  Therefore, the Board finds that an additional VA examination is needed to determine the nature and etiology any hearing loss that may be present.  

The Veteran has also contended that his hypertension is secondary to his service-connected adjustment disorder with mixed anxiety and depressed mood.  However, the evidence of record does not include a medical opinion addressing that theory of entitlement.  Therefore, the Board finds that a VA examination is needed to ascertain the nature and etiology of the Veteran's hypertension. 

The Board further notes the RO has sent the Veteran notice letters in connection with his claims; however, those letters did not inform him of the evidence and information necessary to substantiate a claim on a secondary basis. See Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002) (failure by Board to enforce compliance with VA notice requirements of 38 U.S.C.A. § 5103(a) is remandable error).  In addition, the January 2014 statement of the case (SOC) did not include the provisions of 38 C.F.R. § 3.310.  Thus, the Veteran should be provided proper notice on remand.

 Moreover, the record does not contain a diagnosis of obstructive sleep apnea.  However, the Veteran testified during the April 2016 Board hearing that people mentioned to him during his active duty service that he snored, and his wife testified that he continues to snore, including rapid inhalation.  The Veteran has also contended that he has obstructive sleep apnea as a result of exposure to herbicides during his service in the Republic of Vietnam.  Therefore, a VA examination is needed to determine whether the Veteran has obstructive sleep apnea and, if so, the etiology of that disorder.  

The Board also notes that the Veteran was last afforded a VA psychiatric examination in June 2011, which was over five years ago.  During the April 2016 Board hearing, the Veteran reported additional symptoms that were not noted at the VA examination, including irritability, social isolation, panic attacks, and memory loss.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection and a higher initial evaluation.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the service connection claims on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss, hypertension, obstructive sleep apnea, and adjustment disorder with mixed anxiety and depressed mood.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present, including the Maryland CNC test and a puretone audiometry test.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the Veteran is found to have hearing loss for VA purposes, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, including noise exposure therein.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that any current hypertension is related to the Veteran's military service, including the September 1969 blood pressure reading of 148/90.  

He or she should also state whether it is at least as likely as not the Veteran has hypertension that is caused by or permanently aggravated by his service-connected adjustment disorder with mixed anxiety and depressed mood.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the Veteran's April 2016 hearing testimony that others told him that he snored during his active duty service and his wife's testimony that he continues to snore, including rapid inhalation.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the Veteran is found to have sleep apnea, the examiner should opine as to whether it is at least as likely as not that disorder is related to his military service, including any symptomatology or herbicide exposure therein (notwithstanding the fact that such an association is not presumed).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected adjustment disorder with mixed anxiety and depressed mood.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's adjustment disorder with mixed anxiety and depressed mood under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's adjustment disorder with mixed anxiety and depressed mood.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), and an appropriate period of time should be allowed for response.  The SSOC should include the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


